DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 09/28/2021. Claims 8-10 and 15-20 have been cancelled by the applicant.  Claims 11-14 AND 21-27 have been allowed.  Only allowed claims are pending and office action to that follows
Response to Arguments Concerning Quayle
Applicant’s arguments, see Remarks, filed 09/28/2021, with respect to 8-10 and 15-20 have been fully considered and are persuasive. Specifically, the applicant cancelled these claims. The formal matters underneath the Qualye action have been resolved.

Allowable Subject Matter
Claims 11-14 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest a lighting fixture “wherein the base comprises at least one base attachment hole passing from the base top surface through the base bottom surface, the lighting element comprises at least one lighting element attachment hole aligned with the at least one base attachment hole, the attachment mechanism passes through the at least one base attachment hole and the at least one lighting element attachment hole, and the attachment mechanism is a threaded fastener with or without a nut” in combination with other features of the present claimed invention.
Regarding claims 12-14 and 21-27, these claims are allowable for the reasons given for claim 11 and because of their dependency status on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879